Judgment, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered on or about February 27, 2007, granting the petition to stay arbitration, unanimously affirmed, with costs.
Arbitration of respondent Lackraj’s uninsured motorist claim against petitioner was properly stayed. The offending vehicle, a bus, did not meet the definition of an “uninsured motor vehicle” within the meaning of Insurance Law § 3420 (f) (1), notwithstanding the fact that the policy insuring the vehicle *487had a large deductible and the owner became insolvent (see Matter of Fireman’s Fund Ins. Co. v Wisham, 6 Misc 3d 1017[A], 2005 NY Slip Op 50091DJ] [2005]). Concur—Tom, J.P., Williams, Catterson and Acosta, JJ.